Citation Nr: 1707737	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  12-13 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from January 1965 to August 1973 and from July 1991 to January 1992.  He also had active duty service in Army National Guard from May 1994 to September 1994.  He received the Combat Infantryman Badge for combat action in the Republic of Vietnam. 

This matter is on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran's psychiatric disorder on appeal has been primarily centered on a claim related to PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a service connection claim which describes only one particular psychiatric disorder should not necessarily be limited to that disorder.  Rather, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Veteran has also been diagnosed with anxiety disorder, and it is more appropriate to consider the Veteran's symptoms as a single claim, rather than two separate claims.  Therefore, the Board has recharacterized the claim on appeal.

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is at least as likely as not that the Veteran's tinnitus is related to noise exposure in service. 





CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran has claimed entitlement to service connection for tinnitus, which he asserts is related to the same acoustic trauma that led to his service-connected bilateral hearing loss.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

In this case, the Board determines that service connection is warranted for the Veteran's tinnitus.  Specifically, while the Veteran's service treatment records (STRs) are negative for a diagnosis of tinnitus and/or related complaints, the available medical evidence reveals that the Veteran has a current diagnosis of tinnitus.  However, the evidence of record indicates in-service noise exposure and, in any event, his statements are presumed factual based on his status as a combat veteran.  

Moreover, the Board takes notice of the fact that the Veteran has been service-connected for bilateral hearing loss as of August 2010, and recognizes that tinnitus is a common symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems; see also Fountain v. McDonald, 27 Vet. App. 258 (2015). 

Therefore, considering the totality of the evidence, the Board resolves all reasonable doubt in favor of the Veteran and grants service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran's claim for service connection for an acquired psychiatric disability requires further development.  

First, the Veteran was afforded a VA examination in June 2010 where the examiner opined that the Veteran did not meet the criteria for a PTSD diagnosis per the criteria in the American Psychiatric Association's, Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).  However, during the course of this appeal, VA promulgated an interim final rule which mandates the use of the DSM-V for all PTSD claims that are certified for appeal on or after August 4, 2014.  70 Fed. Reg. 45,093 (Aug. 4, 2014).  In this case, although the Veteran filed his substantive appeal in May 2012, it was not certified to the Board until June 2016.  Therefore, the Board finds that a remand is necessary to determine if the Veteran meets the diagnostic criteria for PTSD under the DSM-V.

Additionally, while the Veteran's psychiatric disorder claim has largely been one for PTSD, the VA examiner also diagnosed the Veteran with anxiety disorder.  However, the examiner failed to provide a rationale or etiological opinion.  Because there is insufficient medical evidence to decide the claim, the VA examiner should provide an opinion as to the nature and etiology of the Veteran's anxiety disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit those records. 

2.  Forward the claims file to the examiner who provided the June 2010 VA examination (or a comparably qualified individual if that examiner is no longer available) to obtain an addendum opinion.  The claims file must be reviewed, including the new records, and such review should be noted in the addendum opinion. 

The examiner should identify all current psychiatric disorders found on examination, including PTSD and anxiety disorder.  For PTSD, the examiner must use the diagnostic criteria specified in the DSM-V.

For each diagnosed psychiatric disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's period of service.

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based.  The examiner should know that the Veteran received the Combat Infantry Badge for service in Vietnam.

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued on the issue of entitlement to service connection for an acquired psychiatric disorder, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


